Title: To Thomas Jefferson from David Mellinger, 14 June 1802
From: Mellinger, David
To: Jefferson, Thomas


            Dear Sir/June the 14th. 1802.
            my Feather give me this Edvise, David when ever you have to send a Letter to a man who has a greath Burden on his bag make it as Short and so Sinseable as you can, whitch I would wish to follow here I send you one of my fourth hand Bills and Like wise a German one according to your desire please but that hand bill in print and let this other follow next, please to big out what you think Unsnassry of them Two English hand bills for my Share I can defant my selfe in all what is in it Because I hath Trails a nough before it was in print which I would Convince you in it if you hath been at home when I came in the Federal City, but I got quit uneasey about my famliy since I hath to wait Eleven days on you are alse I would made on anker of a fish hug Strong Enough to hold the bigest vessell that ever whent over the Salt water, if you hath given me a Text to Rone on (in them were afforsd.) Like wise I would get them hand Bills in German print according to your desire but I am unable to do it at present, I am one of you truest frinds that wishes to Live and die in your happey administration, please send me a Letter if you Reced. them or not,
            David Mellinger
          